Case 1:20-cv-22051-JEM Document 1-29 Entered on FLSD Docket 05/15/2020 Page 1 of 8




                           EXHIBIT 26
  Case 1:20-cv-22051-JEM Document 1-29 Entered on FLSD Docket 05/15/2020 Page 2 of 8



US 8971279 – Claim 1                       3GPP Specifications
A method for deactivating Semi-            3GPP TS 36.213 V 8.6.0
Persistent Scheduling (SPS) transmission   9.2 PDCCH validation for semi-persistent scheduling
in a wireless mobile communication
system, the method comprising:          A UE shall validate a Semi-Persistent Scheduling assignment PDCCH only if
                                        all the following conditions are met: …
                                        Validation is achieved if all the fields for the respective used DCI format are
                                        set according to Table 9.2-1 or Table 9.2-1A.
                                        If validation is achieved, the UE shall consider the received DCI information
                                        accordingly as a valid semi-persistent activation or release.
performing, by a User Equipment (UE), a 3GPP TS 36.321 V 8.5.0
SPS transmission at an interval of a 5.4 UL-SCH data transfer
subframe period configured by a radio 5.4.1 UL Grant reception
resource control (RRC) signal;
                                        In order to transmit on the UL-SCH the UE must have a valid uplink grant
                                        (except for non-adaptive HARQ retransmissions) which it may receive
                                        dynamically on the PDCCH or in a Random Access Response or which may
                                        be configured semi-persistently. …

                                           5.10.2 Uplink

                                           After a Semi-Persistent Scheduling uplink grant is configured, the UE shall:
                                           - if [two-intervals-Semi-Persistent Scheduling] is enabled by upper layer:
                                                    - set the Subframe_Offset according to Table 7.4-1.
                                           - else:
                                                    - set Subframe_Offset to 0.
                                           - consider that the grant recurs in each subframe for which:
                                                    - (10 * SFN + subframe) = [(10 * SFNstart time + subframestart time)
                                                    + N * semiPersistSchedIntervalUL + Subframe_Offset * (N modulo
                                                    2)] modulo 10240, for all N>0.

                                           3GPP TS 36.331 V 8.4.0
                                           6.2 RRC messages

                                           – RRCConnectionReconfiguration
                                           The RRCConnectionReconfiguration message is the command to modify an
                                           RRC connection. It may convey information for measurement configuration,
                                           mobility control, dedicated NAS information, radio resource configuration
                                           (including RBs, MAC main configuration and physical channel configuration),
                                           security configuration and UE related information.
                                                    Signalling radio bearer: SRB1
                                                    RLC-SAP: AM
                                                    Logical channel: DCCH
                                                    Direction: E-UTRAN to UE




                                           6.3.2 Radio resource control information elements

                                           – RadioResourceConfigDedicated


                                                     Page 1 of 7
  Case 1:20-cv-22051-JEM Document 1-29 Entered on FLSD Docket 05/15/2020 Page 3 of 8

                                            The IE RadioResourceConfigDedicated is used to setup/modify/release RBs,
                                            to setup/modifiy transport channel configurations and to setup/modify
                                            physical channels. …




                                            – SPS-Configuration
                                            The IE SPS-Configuration is used to specify the semi-persistent scheduling
                                            configuration.




receiving, by the UE, a Physical Downlink   3GPP 36 212 V8.8.0
Control Channel (PDCCH) signal with a       5.3.3 Downlink control information
Radio Network Temporary Identifier          A DCI transports downlink or uplink scheduling information, or uplink power
(RNTI),                                     control commands for one RNTI. The RNTI is implicitly encoded in the CRC.

                                            5.3.3.1.1 Format 0
                                            DCI format 0 is used for the scheduling of PUSCH….

                                            3GPP 36 213 V8.6.0
                                            9.1.1 PDCCH Assignment Procedure
                                            The UE shall monitor a set of PDCCH candidates for control information in
                                            every non-DRX subframe, where monitoring implies attempting to decode
                                            each of the PDCCHs in the set according to all the monitored DCI formats.

                                            8 Physical uplink shared channel related procedures
                                            If a UE is configured by higher layers to decode PDCCHs with the CRC
                                            scrambled by the SPS C-RNTI, the UE shall decode the PDCCH according to
                                            the combination defined in table 8-5 …




                                                      Page 2 of 7
  Case 1:20-cv-22051-JEM Document 1-29 Entered on FLSD Docket 05/15/2020 Page 4 of 8



wherein the PDCCH signal includes a first 3GPP 36 213 V8.6.0
field related to a resource allocation;   9.2 PDCCH validation for semi-persistent scheduling




                                            3GPP 36 212 V8.8.0
                                            5.3.3.1.1 Format 0

                                            DCI format 0 is used for the scheduling of PUSCH.
                                            The following information is transmitted by means of the DCI format 0: …
                                            - Resource block assignment and hopping resource allocation -

                                                                     bits …
and performing a procedure for              3GPP 36 213 V8.6.0
deactivating the SPS transmission if the    9.2 PDCCH validation for semi-persistent scheduling
PDCCH signal satisfies conditions for SPS
deactivation, wherein the conditions for    A UE shall validate a Semi-Persistent Scheduling assignment PDCCH only if
SPS deactivation includes: the RNTI is a    all the following conditions are met:
SPS Cell RNTI (SPS C-RNTI)                      - the CRC parity bits obtained for the PDCCH payload are scrambled
                                                 with the Semi-Persistent Scheduling C-RNTI
                                                - the new data indicator field, in case of DCI formats 2 and 2A for the
                                                 enabled transport block, is set to ‘0’
                                            Validation is achieved if all the fields for the respective used DCI format are
                                            set according to Table 9.2-1 or Table 9.2-1A.
                                            If validation is achieved, the UE shall consider the received DCI information
                                            accordingly as a valid semi-persistent activation or release.
                                            If validation is not achieved, the received DCI format shall be considered by
                                            the UE as having been received with a non-matching CRC.


                                            3GPP TS 36.321 V 8.5.0
                                            7.1 RNTI values




                                                       Page 3 of 7
  Case 1:20-cv-22051-JEM Document 1-29 Entered on FLSD Docket 05/15/2020 Page 5 of 8


and the first field is entirely filled with 3GPP 36 213 V8.6.0
'1'.                                        9.2 PDCCH validation for semi-persistent scheduling




US 8971279 – Claim 11                     3GPP Specifications
A User Equipment (UE) used for in a       On information and belief the User Equipment (UE) is used in a wireless
wireless mobile communication system,     mobile communication system.
the UE configured to:
perform a Semi-Persistent Scheduling      3GPP TS 36.321 V 8.5.0
(SPS) transmission at an interval of a    5.4 UL-SCH data transfer
subframe period configured by a radio     5.4.1 UL Grant reception
resource control (RRC) signal;
                                          In order to transmit on the UL-SCH the UE must have a valid uplink grant
                                          (except for non-adaptive HARQ retransmissions) which it may receive
                                          dynamically on the PDCCH or in a Random Access Response or which may
                                          be configured semi-persistently. …

                                          5.10.2 Uplink

                                          After a Semi-Persistent Scheduling uplink grant is configured, the UE shall:
                                          - if [two-intervals-Semi-Persistent Scheduling] is enabled by upper layer:
                                                   - set the Subframe_Offset according to Table 7.4-1.
                                          - else:
                                                   - set Subframe_Offset to 0.
                                          - consider that the grant recurs in each subframe for which:
                                                   - (10 * SFN + subframe) = [(10 * SFNstart time + subframestart time)
                                                   + N * semiPersistSchedIntervalUL + Subframe_Offset * (N modulo
                                                   2)] modulo 10240, for all N>0.

                                          3GPP TS 36.331 V 8.4.0
                                          6.2 RRC messages



                                                     Page 4 of 7
Case 1:20-cv-22051-JEM Document 1-29 Entered on FLSD Docket 05/15/2020 Page 6 of 8

                             – RRCConnectionReconfiguration
                             The RRCConnectionReconfiguration message is the command to modify an
                             RRC connection. It may convey information for measurement configuration,
                             mobility control, dedicated NAS information, radio resource configuration
                             (including RBs, MAC main configuration and physical channel configuration),
                             security configuration and UE related information.
                                      Signalling radio bearer: SRB1
                                      RLC-SAP: AM
                                      Logical channel: DCCH
                                      Direction: E-UTRAN to UE




                             6.3.2 Radio resource control information elements

                             – RadioResourceConfigDedicated
                             The IE RadioResourceConfigDedicated is used to setup/modify/release RBs,
                             to setup/modifiy transport channel configurations and to setup/modify
                             physical channels. …




                             – SPS-Configuration
                             The IE SPS-Configuration is used to specify the semi-persistent scheduling
                             configuration.




                                       Page 5 of 7
  Case 1:20-cv-22051-JEM Document 1-29 Entered on FLSD Docket 05/15/2020 Page 7 of 8

receive a Physical Downlink Control    3GPP 36 212 V8.8.0
Channel (PDCCH) signal with a Radio    5.3.3 Downlink control information
Network Temporary Identifier (RNTI),   A DCI transports downlink or uplink scheduling information, or uplink power
                                       control commands for one RNTI. The RNTI is implicitly encoded in the CRC.

                                       5.3.3.1.1 Format 0
                                       DCI format 0 is used for the scheduling of PUSCH….

                                       3GPP 36 213 V8.6.0
                                       9.1.1 PDCCH Assignment Procedure
                                       The UE shall monitor a set of PDCCH candidates for control information in
                                       every non-DRX subframe, where monitoring implies attempting to decode
                                       each of the PDCCHs in the set according to all the monitored DCI formats.

                                       8 Physical uplink shared channel related procedures
                                       If a UE is configured by higher layers to decode PDCCHs with the CRC
                                       scrambled by the SPS C-RNTI, the UE shall decode the PDCCH according to
                                       the combination defined in table 8-5 …




wherein the PDCCH signal includes a    3GPP 36 213 V8.6.0
first field related to a resource      9.2 PDCCH validation for semi-persistent scheduling
allocation; and




                                       3GPP 36 212 V8.8.0
                                       5.3.3.1.1 Format 0

                                       DCI format 0 is used for the scheduling of PUSCH.
                                       The following information is transmitted by means of the DCI format 0: …
                                       - Resource block assignment and hopping resource allocation -

                                                               bits …




                                                 Page 6 of 7
  Case 1:20-cv-22051-JEM Document 1-29 Entered on FLSD Docket 05/15/2020 Page 8 of 8

performing a procedure for deactivating       3GPP 36 213 V8.6.0
the SPS transmission if the PDCCH signal      9.2 PDCCH validation for semi-persistent scheduling
satisfies conditions for SPS deactivation,
wherein the conditions for SPS                A UE shall validate a Semi-Persistent Scheduling assignment PDCCH only if
deactivation include: the RNTI is a SPS       all the following conditions are met:
Cell RNTI (SPS C-RNTI);                           - the CRC parity bits obtained for the PDCCH payload are scrambled
                                                   with the Semi-Persistent Scheduling C-RNTI
                                                  - the new data indicator field, in case of DCI formats 2 and 2A for the
                                                   enabled transport block, is set to ‘0’
                                              Validation is achieved if all the fields for the respective used DCI format are
                                              set according to Table 9.2-1 or Table 9.2-1A.
                                              If validation is achieved, the UE shall consider the received DCI information
                                              accordingly as a valid semi-persistent activation or release.
                                              If validation is not achieved, the received DCI format shall be considered by
                                              the UE as having been received with a non-matching CRC.


                                              3GPP TS 36.321 V 8.5.0
                                              7.1 RNTI values




and the first field is entirely filled with   3GPP 36 213 V8.6.0
'1'.                                          9.2 PDCCH validation for semi-persistent scheduling




                                                         Page 7 of 7
